— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Buchter, J.), imposed March 3, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the People’s contention, the record does not support the conclusion that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Bradshaw, 18 NY3d 257, 267 [2011]), and, thus, review of his excessive sentence claim is not precluded. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Mastro, Dickerson, Lott and Miller, JJ, concur.